Citation Nr: 1410748	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-24 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for status post left shoulder arthroplasty with scar (i.e., a left shoulder disability).

2.  Entitlement to service connection for a bilateral hand and thumb disorder, claimed as secondary to the left shoulder disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1959 to December 1985.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran had a videoconference hearing in July 2013 before the undersigned Veterans Law Judge of the Board.  A transcript of the proceeding is in the claims file, so of record.

Since the claims require further development before being decided on appeal, the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand of these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran last underwent a VA compensation examination concerning his left shoulder disability in April 2013.  However, during his July 2013 hearing, he contended the examiner did not adequately report the extent of pain he felt during the range-of-motion testing.  He said the examiner told him to "keep going", meaning raising his arm even beyond the point when he began experiencing pain, which he believed in turn did not give a true indication of its effect on his range of motion.  Therefore, reexamination is needed reassessing the severity of his left shoulder disability, especially since he also alleged during his hearing that he has weakness in this shoulder (such as when trying to lift groceries, etc.), and that his symptoms are noticeably worse during physical activity of any sort (indeed, to the point that he no longer works on his acre of property, tending to the land).

In addition, the Veteran contends that he has a bilateral hand and/or thumb disorder that is secondary to his left shoulder disability, so in this way related to his service.  He testified that he started noticing pain in his hands about one year after his left shoulder surgery, and he does not believe that was purely coincidental.  He therefore requested a VA compensation examination for a medical nexus opinion concerning this alleged cause-and-effect correlation, and they are indeed needed to assist in deciding this claim.

All current treatment records should be obtained, as well.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from WestSound Orthopaedics dated since April 2009 and from Harrison Medical Center dated since March 2009.  All additional treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).


2.  Upon receipt of all additional records, schedule a VA compensation examination reassessing the severity of the Veteran's left shoulder disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to this service-connected disability, in accordance with the applicable rating criteria specified at 38 C.F.R. § 4.71a, Diagnostic Codes 5051, 5200, and 5203.

This includes, as previously done, assessing the effect of the Veteran's pain on his range of motion, including during prolonged or repetitive use of this shoulder or when his pain is most prevalent ("flare ups").  Comment also is needed concerning whether there is weakness, premature or excess fatigability, and incoordination, including in terms of whether they cause additional functional impairment.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

3.  Also schedule a VA compensation examination for the claimed bilateral hand/thumb disorder.  All indicated tests and studies should be performed, and all findings should be set forth in detail.


After reviewing the claims file and evaluating the Veteran's hands, the examiner is asked to determine whether the Veteran's left shoulder disability has either caused or alternatively is aggravating his claimed bilateral hand disorder.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions express, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


